DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8-10, 12, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks (US 2009/0114698).

Regarding claim 1, Marks discloses a stapler device (Fig. 1, item 10), comprising:
a housing body (Fig. 1, item 10) including a track chamber (Fig. 24, item 17) along a bottom thereof;
a staple cycling input lever (Fig. 6, item 30) pivotably attached to the housing body (Para. 0048);
a staple track (Fig. 20, item 120) extending within the track chamber (Fig. 24), the staple track including a closed operative position (Fig. 24, staple track is in closed operative position) under the housing body, and a track-open position (Fig. 22) (Para. 0089-0090) extending rearward from the housing body; 
a striker (Fig. 6, item 100) movable in the housing body between an upper position (Para. 0073-0074) above the staple track and a lower position (Para. 0073-0074) in front of the staple track;
a base (Fig. 6, item 20) pivotally attached to the housing body near a rear of the housing body at a base-body pivot location (Fig. 6, item 22);
a lower handle (Fig. 6, item 40) pivotally attached to the housing body forward of the base-body pivot location (Fig. 6);
the base pivotally attached to the lower handle at a base-lower handle pivot (Fig. 6, item 21, 41) near a central location of the base (Fig. 6, base-lower handle pivot 21, 41 is near a central location), the base and lower handle thereby having a shared rotatable linkage (Fig. 6, elements 21, 41 are a shared rotatable linkage because as base 20 and lower handle 40 rotate, elements 21, 41 contact each other to allow rotation) (Para. 0058-0060), and rotating the lower handle upon the housing body causes the base also to rotate about the housing body through the base-lower handle pivot (Para. 0056-0060);
wherein the base includes three positions, being a pressed position (Fig. 15, base 20 is in base pressed position), a rest position (Para. 0059, rest position is between pressed and open position) (Fig. 6, base 20 is in rest position), and an open position (Fig. 22) (Para. 0089-0090) (Para. 0059), 
wherein the base is biased to press against the body in the pressed position (Fig. 15, base 20 is in pressed position) ,
wherein the base is spaced from the body in the rest position (Fig. 6, base 20 is in rest position),
wherein the base is pivotable from the rest position to be further from the body in the open position (Para. 0089-0090),
wherein the shared rotatable linkage enables motion of the lower handle to cause motion of the base between the three positions (Para. 0059-0060),
wherein the base extends along a bottom of the housing body (Fig. 6, base 20 extends along bottom of housing 10) and confines the track chamber from below in each of the pressed (Fig. 15) and rest positions (Fig. 6) of the base, and
wherein the base open position includes the track chamber being exposed from below to enable operative access to the track chamber (Fig. 22) (Para. 0089-0090).

Regarding claim 3, Marks discloses the stapler device wherein operative access to the track chamber is enabled when the track is in the track-open position (Fig. 22) (Para. 0089-0090).

Regarding claim 8, Marks discloses the stapler device wherein the staple cycling input lever forms an upper handle (Fig. 6, item 30) pivotally attached upon an upper portion of the housing body (Para. 0050-0052), and the upper handle is separately pivotable upon the housing from the lower handle (Para. 0050-0052).

Regarding claim 9, Marks discloses a fastening device (Fig. 1, item 10), comprising:
a housing body (Fig. 1, item 10) including a track chamber (Fig. 24, item 17) along a bottom thereof;
a staple track (Fig. 20, item 120) extending within the track chamber (Fig. 24), the staple track including a closed operative position (Fig. 24, staple track is in closed operative position) under the housing body, and a track-open position (Fig. 22) (Para. 0089-0090) extending rearward from the housing body;
a striker (Fig. 6, item 100) movable vertically in the housing body between an upper position (Para. 0073-0074) above the staple track and a lower position (Para. 0073-0074) in front of the staple track;
a handle (Fig. 6, item 40) movably attached to the housing body and extending rearward below the bottom of the housing body, the handle including a handle rest position (Fig. 6, handle 40 is in rest position); and
a base (Fig. 6, item 20) including a base rest position (Fig. 6, base 20 is in rest position) spaced near from the bottom of the housing body;
wherein the base confines the track chamber (Fig. 24, base 20 confines track chamber 17),
wherein the base includes a base open position (Fig. 22) (Para. 0089-0090) in which the base is moved away from the housing body to expose the track chamber, 
wherein the base is pivotable from the rest position to be further from the body in the open position (Para. 0089-0090), and
wherein the base is linked to the handle (Para. 0058) such that moving the handle causes the base to move from the base rest position to the base open position (Para. 0058).

Regarding claim 10, Marks discloses the fastening device wherein the base is pivotally attached to the housing body near a rear of the housing body at a base-body hinge location (Fig. 6, item 22), the handle is pivotally attached to the housing body at a handle-body hinge (Fig. 4, item 48) location forward of the base-body hinge location (Para. 0087-0088), and the base and handle are pivotally attached together at a base-handle pivot location (Fig. 6, item 21, 41).

Regarding claim 12, Marks discloses the fastening device wherein the track chamber is exposed in the base open position to enable operative access to the track chamber (Fig. 22) (Para. 0089-0090).

Regarding claim 15, Marks discloses a pliers stapler device (Fig. 1, item 10), comprising:
a housing body (Fig. 1, item 10) including a track chamber (Fig. 24, item 17);
a track (Fig. 20, item 120) movable within the track chamber between a track operative forward position (Fig. 24, staple track is in track operative forward position) and a track rear position (Fig. 22) (Para. 0089-0090);
a striker (Fig. 6, item 100) movable at a front of the housing body between an upper position (Para. 0073-0074) above the staple track and a lower position (Para. 0073-0074) in front of the staple track; 
a base (Fig. 6, item 20) pivotally attached at a rear location of the housing body including a base pressed position (Fig. 15, base 20 is in base pressed position) proximate a bottom of the housing body, a base rest position (Fig. 6, base 20 is in rest position) spaced from the bottom of the housing body, and a base open position (Fig. 22) (Para. 0089-0090) with the base moved downward from the rest position;
wherein the track chamber is exposable to enable loading of staples (Fig. 22) (Para. 0089-0090) when the base is in the base open position and the track is in the track rear position (Fig. 22) (Para. 0089-0090),
wherein the stapler device includes respective upper (Fig. 6, item 33) and lower (Fig. 6, item 47) pressing locations at a rear of the stapler device such that squeezing the pressing locations toward each other (Para. 0052-0053) (Para. 0058) during an operating cycle of the stapler device causes the base to move from the rest position to the pressed position (Para. 0058-0060).

Regarding claim 18, Marks discloses the pliers stapler device wherein a latch (Fig. 6, item 60) selectively holds the track in the operative forward position (Para. 0074-0079), and the latch links to the base between the base rest position and the base open position (Para. 0074-0079) to cause the latch to release the track to enable the track to move toward the track rear position (Para. 0048).

Regarding claim 19, Marks discloses the pliers stapler device wherein an upper handle (Fig. 6, item 30) is pivotally linked to the base, the upper handle including a rear portion (Fig. 6, item 33) comprising the upper pressing location (Para. 0052-0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marks.

Regarding claim 2, Marks does not expressly disclose the stapler device wherein the base open position includes the base being angled downward by between 10 and 20 degrees in relation to the bottom of the housing body.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to orient the base angle downward by between 10 and 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the parameter must be recognized as a result effective variable, in this case, that parameter is the length of the base which achieves the recognized result of optimizing the force required to fire a staple, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.
	

Regarding claim 13, Marks does not expressly disclose the fastening device wherein the base forms an angle of at least 10 degrees relative to the bottom of the housing body to enable access to the track chamber.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to orient the base angle downward by at least 10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the parameter must be recognized as a result effective variable, in this case, that parameter is the length of the base which achieves the recognized result of optimizing the amount the tool can be opened to access the track chamber, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 14, Marks does not expressly disclose the fastening device wherein the base forms an angle of at least 20 degrees relative to the bottom of the housing body to enable access to the track chamber.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to orient the base angle downward by at least 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the parameter must be recognized as a result effective variable, in this case, that parameter is the length of the base which achieves the recognized result of optimizing the amount the tool can be opened to access the track chamber, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 16, Marks does not expressly disclose the pliers stapler device wherein the base is substantially parallel to the track in the base rest position, and the base is angled by at least 10 degrees relative to the track in the base open position.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to orient the base angle downward by at least 10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the parameter must be recognized as a result effective variable, in this case, that parameter is the length of the base which achieves the recognized result of optimizing the amount the tool can be opened to access the track chamber, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 17, Marks does not expressly disclose the pliers stapler device wherein the base is angled by at least 20 degrees relative to the track in the base open position.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to orient the base angle downward by at least 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the parameter must be recognized as a result effective variable, in this case, that parameter is the length of the base which achieves the recognized result of optimizing the amount the tool can be opened to access the track chamber, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.


Claims 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Fealey (US 5,364,000).

Regarding claim 4, Marks is silent about the stapler device wherein the lower handle is pivotally attached to the housing body selectively at first and second hinge locations of the body.
However, Fealey teaches a stapler device (Fig. 1, item 10) wherein the lower handle (Fig. 1, item 118) is pivotally attached to the housing body selectively at first (Fig. 8 and 9, lower handle 118 is at first hinge location) and second (Fig. 4, lower handle 118 is at second hinge location) hinge locations of the body.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Marks and Fealey to modify the stapler device of Marks to include the hinge system of Fealey.  A person of ordinary skill in the art would have been motivated to make such change in order to simplify and facilitate assembly of the stapler components (Fealey, Col. 1, lines 17-21).

Regarding claim 5, Marks in view of Fealey teaches the stapler device wherein the first hinge location (Fealey, Fig. 8 and 9) is forward of the second hinge location (Fealey, Fig. 4), the lower handle engages the first hinge location when the base (Fealey, Fig. 8 and 9, item 32) is in each of the base pressed position (Fealey, Fig. 9) and the base rest position (Fealey, Fig. 8), and the lower handle engages the second hinge location when the base is in the base open position (Fealey, Fig. 4).

Regarding claim 6, Marks in view of Fealey teaches the stapler device wherein the hinge locations are at respective ends of a slot (Fealey, Fig. 4, item 132 is located in a slot) of the housing body, and the lower handle includes a structure (Fealey, Fig. 4, item 126) that engages the slot and is enabled to slide along the slot between the two hinge locations (Fealey, Fig. 4, 8, 9, item 126) as the lower handle moves from a lower handle rest position to a lower handle open position (Fealey, Fig. 4, 8, 9, item 126).

Regarding claim 7, Marks in view of Fealey teaches the stapler device wherein a detent rib (, Fealey, Fig. 4, item 128) adjacent the second hinge location releasably holds the lower handle in the lower handle open position corresponding to the base open position (Fealey, Fig. 4).

Regarding claim 11, Marks is silent about the fastening device wherein the handle-body hinge location is movable between at least two separate locations of the housing body, being a first handle-body hinge location corresponding to the base rest position and a second handle-body hinge location corresponding to the base open position. 
However, Fealey teaches the fastening device wherein the handle-body hinge location is movable between at least two separate locations of the housing body, being a first handle-body hinge location (Fig. 8 and 9, lower handle 118 is at first hinge location) corresponding to the base rest position (Fig. 8) and a second handle-body hinge location (Fig. 4, lower handle 118 is at second hinge location) corresponding to the base open position (Fig. 4). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the fastening device of Marks to include the hinge system of Fealey.  A person of ordinary skill in the art would have been motivated to make such change in order to simplify and facilitate assembly of the stapler components (Fealey, Col. 1, lines 17-21).

Response to Arguments
Applicant’s arguments, see page 7, filed 09/13/2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 13, 14, 16, and 17 have been withdrawn. 

Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Marks does not teach an open position further from the body than in the rest position, Examiner disagrees.  Paragraph [0059] of Marks discusses the base being “normally slightly open compared to the fully closed view” (the fully closed view represents the pressed position), “but substantially closed compared to Fig. 6” (meaning the base rests in a position between the pressed and open position).  Marks discloses three positions- a pressed position, a rest position, and an open position.  Therefore, the rejection is maintained.
Regarding Applicant’s arguments that the Figures of the present application show different positions than the Figures of Marks, Examiner notes the drawings are not used to determine patentability.  Applicant continuously references the specification and drawings of the present application (for example, see Applicant’s arguments on page 9 discussing the figures of the present application and on page 13 discussing tangent meeting surfaces) to highlight differences between the present application and Marks.  Marks teaches the claimed limitations of claims 1-3, 8-10, and 12-19 and Marks in view of Fealey teaches the claimed limitations of claims 4-7 and 11.  Examiner recommends incorporating the identified differences between the present application and Marks to overcome the current rejection.  Based on the current claim language, the rejection is maintained.
Regarding Applicant’s argument that Marks does not teach the base open position including the track chamber being exposed from below to enable operative access to the track chamber, Examiner disagrees.  Applicant asserts the floor substantially fully encloses the staple chamber from below, however, Examiner notes the claims do not require the track chamber to be open from bottom of the stapler and the staple chamber exposed from the bottom of the stapler.  The limitation of “the base open position including the track chamber being exposed from below to enable operative access to the track chamber” is interpreted to mean from a view below the stapler, in the open position, the track chamber is exposed.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731